Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.		Claim 10 is objected to because of the following informalities: in line one please delete “and” after A non-transitory.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6 and 9-10 are rejected under 35 U.S.C. 102(b) (2) (B) third party as being anticipated by HASEGAWA Pub. No: US 20160210524 A, The applied reference has a common assignee FUJIFILM with the instant application. Based upon the earlier effectively filed date of the reference, it  by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 6, HASEGAWA disclose for drug identification device comprising (see abstract “The recognition unit recognizes the stamped character”), a stage configured to place a drug thereon, the drug having an engraved mark on a surface of the drug (see abstract “stamped character”, also see [0011], [0055]-[0056] and [0168], see “inspection tray; placed on a tray; “transparent material”; “transparent plate”);

an imaging unit configured to obtain a plurality of images taken by imaging the drug with the surface irradiated with light by the light sources (see abstract “An imaging unit repeatedly captures the image of the drug whenever the illumination direction of the illumination unit is switched” also see [0013], [0016] and [0024]);
an edge image generating unit configured to apply respectively to the plurality of images, edge extracting filters in directions in conformity with the emitting directions, the edge extracting filters having a size in conformity with a width of a groove of the engraved mark, and generate a plurality of edge images see [0022], [0071] and [0076] , see” the feature image extraction unit 38 performs an edge detection process on the four-direction drug region image data 54 for each drug 12 to extract feature 
an image composing unit configured to compose the plurality of edge images and generate a composite image ( see abstract “ to generate an  integrated image”, also see [0013],[0024], [0025] and [0077], see “ FIG. 6, the feature image integration unit 39 reads the four-direction feature image data 58 for each of the drugs 12 corresponding to one packet from the feature image memory 50 and integrates the four-direction feature image data 58 for each drug 12 to generate integrated image data 6”).
Regarding claim 3, HASEGAWA disclose for, wherein the directions in conformity with the emitting directions include a direction of an emitting direction in plan view of the surface (see [0031] “FIG. 5 is a plan view and a cross-sectional view illustrating a drug having stamped characters”).
Regarding claim 1 and 9, see the rejection of claim 6. They recite similar limitations as claim 6. Hence they are similarly analyzed and rejected.
Regarding claim 10, see the rejection of claim 6. It recites similar limitations as claim 6. Except for a computer-readable medium (Fig.3 see .
Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over HASEGAWA Pub. No: US 20160210524 in view of Brossette et al. Pub. No: US 20140355849 A1.
Regarding claim 11 HASEGAWA disclose for a drug discriminating unit configured to collate drug master images of drugs from a drug database including drug master images, with taken images obtained by imaging drugs to be inspected, and discriminate which drugs the drugs present in the taken images are ( see [0080], see “ the drug recognition unit 43 discriminates the stamped character 14 on each of the drugs 12 which are recorded in the dispensing information 62 on the basis of the dispensing information 62 acquired by the dispensing information acquisition unit 41, with reference to the drug DB 42”), also see [0081] .
 HASEGAWA does not disclose for a list creating unit configured to create a list table of the drugs to be inspected, the list table representing drug master images of the drugs and drug area images discriminated to correspond to respective drugs in the taken images, with positions of the drug master images being aligned to positions of the drug area images, and engraved mark portions or printed character portions being enhanced. however in the same field of endeavor Brossette teaches for a list creating 
Regarding claim 12, see the rejection of claim 11. It recites similar limitations as 12. Hence it is similarly analyzed and rejected.
Regarding claim 13, HASEGAWA does not disclose a displaying step of displaying the list table. However Brikssette provides for missing limitation of HASEGAWA ( see [0038] of Brikssette, see “ The input/output devices may also include a user interface 824 to display pill identification results to a user, and a transmitter 826 for transmission of the pill identification results to a remote location”). It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention, to incorporate   the teaching of Brikssette with the system and method of HASEGAWA, in order for identification of pills, via digital analysis of pill imprints to facilitate identification of pills.
Objected Claims
Claims 2, 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of  HASEGAWA Pub. No: US 20160210524 or Brossette et al. Pub. No: US 20140355849 A1, either alone or combined failed to teach or suggest for features/limitations of claims 2, 4-5 and 7-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI BAYAT/           Primary Examiner, Art Unit 2664